DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 03/11/2021. Claims 1, 4, 9-12 are pending. Claims 13, 15-16, 18, 21-22 are allowed

Response to Arguments
2. 	Applicants arguments filed in the 03/11/2021 remarks have been fully considered but they are not persuasive.

	Discussion of claim 1. 
	
Applicant argues that Hassani, Yoshiro and Hayashi fail to teach “wherein the sound signal processor estimates the noise at the position of the head of the person from an estimate of the sound at the position of the head of the person based on the collected sound signal and an estimate of a sound at the position of the head of the person corresponding to the control signal, and generates the cancellation sound signal on a basis of the estimated noise at the position of the head of the person”.

Examiner disagrees.


Yoshiro discloses a noise detected in a control space in where the system reduces the noise in the control space in regards to the noise in the space.   Thus, the system being able to determine the noise and location of the head of the person, the system can control the noise in the space (see ¶ 0017-0021). Thus the system is able to reduce the amount of noise around the listener in based on obtained information relating to head movement and noise in a space
Therefore Yoshiro teaches “wherein the sound signal processor estimates the noise at the position of the head of the person from an estimate of the sound at the position of the head of the person based on the collected sound signal and an estimate of a sound at the position of the head of the person corresponding to the control signal” 
Hassani and Yoshiro do not disclose generates the cancellation sound signal on a basis of the estimated noise at the position of the head of the person.
Hayashi disclose a system in which a signal processing device provides with a sound collecting unit, an imaging unit (camera) and a speaker. The system detects the position of the head of a user which is estimated by analyzing an image obtained by the camera and a plurality of filters are selectively switched on the basis of an of an estimated result to improve the effect of reducing noise at the position of the head of the user (see ¶ 0034-0086). The system cancelling the noise on the effect of collected noise and head position of the user. Therefore reducing the noise about the head of the user. 
Hayashi teaches, “generates the cancellation sound signal on a basis of the estimated noise at the position of the head of the person”.


Therefore under a broad but reasonable interpretation the claim limitations are still rejected in regards the presented claim. 

Claim 20 is rejected under the same rationale as claim 1.


Allowable Subject Matter
3.	Claims 13, 15-16, 18, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: a controller to generate information indicating a position of a head of the first person and information indicating a position of a head of the second person, on a basis of an image imaged by the image sensor; a first sound signal processor to generate a first control signal for controlling sound at the position of the head of the first person on a basis of a collected sound signal representing the sound detected by the input sound transducer and the information indicating the position of the head of the first person; a second sound signal processor to generate a second control signal for controlling sound at the position of the head of the second person on a basis of the collected sound signal and the information indicating the position of the head of the second person; a first output signal converter to cause the first output sound transducer to emit a sound corresponding to the first control signal into the space; and a second output signal converter to cause the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (US 10,106,080) in view of Yoshiro (JP 2007-296886 translation) view of Hayashi (WO2017175448, translation).
Regarding claim 1, Hassani teaches a sound signal control device in a sound control device including an input sound transducer to detect sound in a space, an image sensor to image a person in the space, and an output sound transducer to emit sound into the space (fig. 1a, col. 2, line 63-col. 3, line 54, col. 5, lines 14-19. The system has a speakers, camera and cabin microphone.), the sound signal control device comprising: a controller to generate information indicating a position of a head of the person on a basis of an image imaged by the image sensor, and the person is an occupant, wherein the controller generates information indicating a state of the occupant on a basis of the image (see col. 4, col. 4, line 63-col. 5, line 52. The system obtains the information of the head position of an occupant or passenger.). 
Hassani does not teach a sound signal processor to generate a control signal for controlling sound at the position of the head of the person on a basis of a collected sound signal representing the sound detected by the input sound transducer and the information indicating the position of the head of the person; and an output signal converter to cause the output sound transducer to emit a sound corresponding to the control signal into the space, wherein the space is a space in a vehicle, wherein the sound signal processor generates a cancellation sound signal for cancelling noise at the position of the head of the person on a basis of the collected sound signal and the information indicating the position of the head of the person, and generates the control signal on a basis of the cancellation sound signal, wherein the sound signal processor 
Yoshiro teaches a sound signal processor to generate a control signal for controlling sound at the position of the head of the person on a basis of a collected sound signal representing the sound detected by the input sound transducer and the information indicating the position of the head of the person; and an output signal converter to cause the output sound transducer to emit a sound corresponding to the control signal into the space, wherein the space is a space in a vehicle (see ¶ 0017-0021. Yoshiro disclose a noise reduction device, which acquires the position of the head of an occupant by using a camera. Detects noise in a control space in which the head of the occupant is present to calculate a control instructions value for reducing the noise in the control space and supply the control instruction value to the speaker through the amplifier);
wherein the sound signal processor estimates the noise at the position of the head of the person from an estimate of the sound at the position of the head of the person based on the collected sound signal and an estimate of a sound at the position of the head of the person corresponding to the control signal (see ¶ 0017-0021. Yoshiro disclose a noise reduction device, which acquires the position of the head of an occupant by using a camera. Detects noise in a control space in which the head of the occupant is present to calculate a control instructions value for reducing the noise in the control space and supply the control instruction value to the speaker through the amplifier). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani to incorporate sound control to a user based on head movement and sound obtained from space. The modification is to reduce the amount of noise around the listener in based on obtained information relating to head movement and noise in a space. 
Hassani and Yoshiro do not disclose wherein the sound signal processor generates a cancellation sound signal for cancelling noise at the position of the head of the person on a basis of the collected sound signal and the information indicating the position of the head of the person, and generates the control signal on a basis of the cancellation sound signal, and wherein the sound signal processor adjusts a degree to which the noise at the position of the head of the occupant is cancelled, on a basis of the information indicating the state of the occupant; generates the cancellation sound signal on a basis of the estimated noise at the position of the head of the person.  
Hayashi teaches wherein the sound signal processor generates a cancellation sound signal for cancelling noise at the position of the head of the person on a basis of the collected sound signal and the information indicating the position of the head of the person, and generates the control signal on a basis of the cancellation sound signal, and wherein the sound signal processor adjusts a degree to which the noise at the position of the head of the occupant is cancelled, on a basis of the information indicating (see ¶ 0034-0086. Hayashi disclose a signal processing device provided with a sound collecting unit, an imaging unit (camera) and a speaker. The system detects the position of the head of a user which is estimated by analyzing an image obtained by the camera and a plurality of filters are selectively switched on the basis of an of an estimated result to improve the effect of reducing noise at the position of the head of the user.);
generates the cancellation sound signal on a basis of the estimated noise at the position of the head of the person (see ¶ 0034-0086. Hayashi disclose a signal processing device provided with a sound collecting unit, an imaging unit (camera) and a speaker. The system detects the position of the head of a user which is estimated by analyzing an image obtained by the camera and a plurality of filters are selectively switched on the basis of an estimated result to improve the effect of reducing noise at the position of the head of the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani and Yoshiro to incorporate sound control to a user based on head movement and cancelling the sound around the head. The modification is to reduce the amount of noise around the listener in based on obtained information relating to head movement and noise in a space. 


Claim 20 is rejected under the same rationale as claim 1. “A non-transitory computer-readable recording medium storing a BIRCilI STEWART. KOLASCH & BIRCH, LLPMKM/MKM/priApplication No.: NEWDocket No.: l 190-1023PUS l Page 10 of 12 program for causing a computer to execute a process of the sound signal control device of claim 1. “ 


6.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (US 10,106,080) in view of Yoshiro (JP 2007-296886 translation) view of Hayashi (WO2017175448, translation) in further view of Sakamoto et al. (US 2007/0233478) in further view of Warkentin et al. (US 2016/0379620).
	Regarding claim 4, Hassani, Yoshiro and Hayashi do not teach the sound signal control device of claim 3, wherein the sound signal processor adds, to the cancellation sound signal, a signal obtained by multiplying a signal representing the estimated noise by a coefficient ranging from 0 to 1, a signal representing an estimate of noise at a position of the output sound transducer corresponding to a signal representing the estimated noise at the position of the heard of the person, and outputs a result of the addition as the control signal.  
	Sakamoto teaches wherein the sound signal processor adds, to the cancellation sound signal, a signal obtained by multiplying a signal representing the estimated noise by a coefficient ranging from 0 to 1, and outputs a result of the addition as the control signal (¶ 0049-0052, 0066-0067. The system provides cancelation of the noise which using the signal as to provide zero level for the noise. Thus canceling the noise in the passenger compartment.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani, Yoshiro and Hayashi to incorporate noise cancellation to a user. The modification is to reduce the amount of noise around the listener. 
Warkentin teaches a signal representing an estimate of noise at a position of the output sound transducer corresponding to a signal representing the estimated noise at (see fig. 2, 4, ¶ 0030-0035. The system estimates the noise about the user from the speaker and picked up by the microphone in order to cancel sounds with different acoustic characteristics in the captured signal.). 
The combination of Sakamoto and Warkentin teach the control of noise in the space around the user (occupant) and cancelling the noise based on the acoustic characteristics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani, Yoshiro, Hayashi and Sakamoto to incorporate noise cancellation to about the user in a cabin. The modification is to reduce the amount of noise around the listener. 


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (US 10,106,080) in view of Yoshiro (JP 2007-296886 translation) view of Hayashi (WO2017175448, translation) in further view of Gee et al. (US 2012/0269358).
Regarding claim 9, Hassani, Yoshiro, Hayashi do not teach the sound signal control device of claim 1, wherein the occupant is a driver, and the information indicating the state of the occupant is information indicating a level of attention of the driver to driving, and when the information indicating the state of the occupant indicates that the attention is low, the sound signal processor decreases the degree to which the noise is cancelled. 
Gee teaches wherein the occupant is a driver, and the information indicating the state of the occupant is information indicating a level of attention of the driver to driving, (see fig. 2-3, ¶ 0025-0026, 0034, 0038-0039, 0043-0046. The system is able detect the drivers attention which can reducing the dampening (noise canceling) the noise which would cause the cabin to increase in noise in the cabin space.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani, Yoshiro, Hayashi to incorporate decreasing noise cancellation in order to catch the driver’s attention. The modification is to help keep the drivers attention while on the road if the driver starts to doze off.  

 
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (US 10,106,080) in view of Yoshiro (JP 2007-296886 translation) view of Hayashi (WO2017175448, translation) in further view of Bannett (US 2014/0270243).
	Regarding claim 10, Hassani, Yoshiro, Hayashi do not teach the sound signal control device of claim 1, further comprising: an alternative sound data storage to store alternative sound data representing an alternative sound different from noise of the vehicle; and an alternative sound signal generator to output, as an alternative sound signal, a signal BIRCI . ST WART, KOLASCH & BIRCH, LLPMKM/MKM/prtApplication No.: NEWDocket No.: 1 190-1023PUS1 Page 7 of 12 representing the alternative sound, wherein the sound signal processor outputs, as the control signal, a result of addition of the alternative sound signal to the cancellation sound signal.  
	Bannett teaches an alternative sound data storage to store alternative sound data representing an alternative sound different from noise of the vehicle; and an alternative sound signal generator to output, as an alternative sound signal, a (see fig. 1, 7, ¶ 0023. The system is able to play alert (alternative sound) while enabling noise cancelling when the alert is received. The system has memory in which different tones or alerts can be played.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani, Yoshiro, Hayashi to incorporate noise cancellation in correlation with an alternative sound. The modification is to provide a clear sound without the noise being present in the signal.   


9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (US 10,106,080) in view of Yoshiro (JP 2007-296886 translation) view of Hayashi (WO2017175448, translation) in further view of Bannett (US 2014/0270243) in further view of Hamelink et al. (US 2011/0261970).
Regarding claim 11, Hassani, Yoshiro, Hayashi and Bannett do not teach the sound signal control device of claim 10, wherein the noise of the vehicle is noise of a motor of the vehicle in which the sound signal control device is provided, the alternative sound is sound of a motor of a vehicle different in type from the vehicle in which the sound signal control device is provided, and the alternative sound signal generator generates the alternative sound signal on a basis of the alternative sound data and information indicating an operating state of the motor of the vehicle in which the sound signal control device is provided.  
(see fig. 5, ¶ 0019, 0030, 0037. The system detects noise which can from an engine and replaces the noise with another sound (different motor sound) in the cabin. The noise in the cabin can be eliminated (canceled) and replaced with the alternate different motor sound.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani, Yoshiro, Hayashi and Bannett to incorporate noise cancellation of an original noise and replace the noise with a different sound in the interior of the cabin. The modification is to provide an alternative sound in replace of the original engine sound with alternative sound in the vehicle cabin.   


10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (US 10,106,080) in view of Yoshiro (JP 2007-296886 translation) view of Hayashi (WO2017175448, translation) in further view of Bannett (US 2014/0270243) in further view of Hamelink et al. (US 2011/0261970) om further view of Gee et al. (US 2012/0269358).
	Regarding claim 12, Hassani, Yoshiro, Hayashi, Bannett do not teach the sound signal control device of claim 10, wherein the sound signal processor adjusts a volume 
Gee teaches wherein the sound signal processor adjusts a volume of the alternative sound on a basis of the information indicating the state of the occupant (see fig. 2-3, ¶ 0026. The system is able detect the drivers attention which can increase the volume of noise (atonal or harmonic output; alternative sound) which would cause the cabin to increase sound volume in the cabin space.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani, Yoshiro, Hayashi, Bannett to incorporate increasing the volume in order to catch the driver’s attention. The modification is to help keep the drivers attention while on the road if the driver starts to doze off.  


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651         

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651